 
 
I 
108th CONGRESS 2d Session 
H. R. 5030 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Michaud introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Trade Act of 1974 to provide trade adjustment assistance to the services sector and for communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Invest in American Workers Act of 2004.  
2.Extension of trade adjustment assistance to services sector 
(a)Adjustment assistance for workers 
(1)EligibilitySection 221(a)(1)(A) of the Trade Act of 1974 (19 U.S.C. 2271(a)(1)(A)) is amended by striking firm) and inserting firm, and workers in a service sector firm or subdivision of a service sector firm. 
(2)Group eligibility requirementsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended— 
(A)in subsection (a)— 
(i)in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm); 
(ii)in paragraph (2)— 
(I)in subparagraph (A)(ii), by striking like or directly competitive with articles produced and inserting or services like or directly competitive with articles produced or services provided; and 
(II)by inserting after subparagraph (B) the following: 
 
(C) 
(i)there has been a shift, by such workers’ firm or subdivision to a foreign country, in provision of services like or directly competitive with services which are provided by such firm or subdivision; or 
(ii)such workers’ firm or subdivision has obtained or is likely to obtain services described in clause (i) from a foreign country; 
(B)in subsection (b), in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm); and 
(C)in subsection (c)(3)— 
(i)by inserting (or subdivision) after such other firm; and 
(ii)by striking , if the certification and all that follows through Mexico. 
(3)DefinitionsSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended by inserting after paragraph (6) the following: 
 
(7) The term service sector firm means an entity engaged in the business of providing information technology or other high technology services.. 
(b)Trade adjustment assistance for firms and industries 
(1)Firms 
(A)AssistanceSection 251 of the Trade Act of 1974 (19 U.S.C. 2341) is amended— 
(i)in subsection (a), by inserting or service sector firm after (including any agricultural firm; and 
(ii)in subsection (c)(1)— 
(I)in the matter preceding subparagraph (A), by inserting or service sector firm after any agricultural firm; 
(II)in subparagraph (B)(ii), by inserting or service after of an article; and 
(III)in subparagraph (C), by striking articles like or directly competitive with articles which are produced and inserting articles or services like or directly competitive with articles or services which are produced or provided. 
(B)DefinitionSection 261 of the Trade Act of 1974 (19 U.S.C. 2351) is amended— 
(i)by striking For purposes of and inserting (a) Firm.—For purposes of; and 
(ii)by adding at the end the following: 
 
(b)Service sector firmFor purposes of this chapter, the term service sector firm means a firm engaged in the business of providing services.. 
(2)IndustriesSection 265(a) of the Trade Act of 1974 (19 U.S.C. 2355(a)) is amended by inserting or service after new product.  
3.Trade Adjustment Assistance for communities 
(a)In GeneralChapter 4 of title II of the Trade Act of 1974 (19 U.S.C. 2371 et seq.) is amended to read as follows: 
 
4Trade Adjustment Assistance for communities 
271.DefinitionsIn this chapter: 
(1)Affected domestic producerThe term affected domestic producer means any manufacturer, producer, farmer, rancher, fisherman or worker representative (including associations of such persons) that was affected by a finding under the Antidumping Act of 1921, or by an antidumping or countervailing duty order issued under title VII of the Tariff Act of 1930. 
(2)Agricultural commodity producerThe term agricultural commodity producer has the same meaning as the term person as prescribed by regulations promulgated under section 1001(5) of the Food Security Act of 1985 (7 U.S.C. 1308(5)). 
(3)CommunityThe term community means a city, county, or other political subdivision of a State or a consortium of political subdivisions of a State that the Secretary certifies as being negatively impacted by trade. 
(4)Community negatively impacted by tradeA community negatively impacted by trade means a community with respect to which a determination has been made under section 273. 
(5)Eligible communityThe term eligible community means a community certified under section 273 for assistance under this chapter. 
(6)Fisherman 
(A)In generalThe term fisherman means any person who— 
(i)is engaged in commercial fishing; or 
(ii)is a United States fish processor. 
(B)Commercial fishing, fish, fishery, fishing, fishing vessel, person, and United States fish processorThe terms commercial fishing, fish, fishery, fishing, fishing vessel, person, and United States fish processor have the same meanings as such terms have in the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802). 
(7)Job lossThe term job loss means the total or partial separation of an individual, as those terms are defined in section 247. 
(8)SecretaryThe term Secretary means the Secretary of Commerce. 
272.Community Trade Adjustment Assistance Program 
(a)EstablishmentWithin 6 months after the date of enactment of the Invest in American Workers Act of 2004, the Secretary shall establish a Trade Adjustment Assistance for Communities Program at the Department of Commerce. 
(b)PersonnelThe Secretary shall designate such staff as may be necessary to carry out the responsibilities described in this chapter. 
(c)Coordination of Federal responseThe Secretary shall— 
(1)provide leadership, support, and coordination for a comprehensive management program to address economic dislocation in eligible communities; 
(2)coordinate the Federal response to an eligible community— 
(A)by identifying all Federal, State, and local resources that are available to assist the eligible community in recovering from economic distress; 
(B)by ensuring that all Federal agencies offering assistance to an eligible community do so in a targeted, integrated manner that ensures that an eligible community has access to all available Federal assistance; 
(C)by assuring timely consultation and cooperation between Federal, State, and regional officials concerning economic adjustment for an eligible community; and 
(D)by identifying and strengthening existing agency mechanisms designed to assist eligible communities in their efforts to achieve economic adjustment and workforce reemployment; 
(3)provide comprehensive technical assistance to any eligible community in the efforts of that community to— 
(A)identify serious economic problems in the community that are the result of negative impacts from trade; 
(B)integrate the major groups and organizations significantly affected by the economic adjustment; 
(C)access Federal, State, and local resources designed to assist in economic development and trade adjustment assistance; 
(D)diversify and strengthen the community economy; and 
(E)develop a community-based strategic plan to address economic development and workforce dislocation, including unemployment among agricultural commodity producers, and fishermen; 
(4)establish specific criteria for submission and evaluation of a strategic plan submitted under section 274(d); 
(5)establish specific criteria for submitting and evaluating applications for grants under section 275; 
(6)administer the grant programs established under sections 274 and 275; and 
(7)establish an interagency Trade Adjustment Assistance for Communities Working Group, consisting of the representatives of any Federal department or agency with responsibility for economic adjustment assistance, including the Department of Agriculture, the Department of Education, the Department of Labor, the Department of Housing and Urban Development, the Department of Health and Human Services, the Small Business Administration, the Department of the Treasury, the Department of Commerce, and any other Federal, State, or regional department or agency the Secretary determines necessary or appropriate. 
273.Certification and notification 
(a)CertificationNot later than 45 days after an event described in subsection (c)(1), the Secretary of Commerce shall determine if a community described in subsection (b)(1) is negatively impacted by trade, and if a positive determination is made, shall certify the community for assistance under this chapter. 
(b)Determination that community is eligible 
(1)Community describedA community described in this paragraph means a community with respect to which on or after October 1, 2004— 
(A)the Secretary of Labor certifies a group of workers (or their authorized representative) in the community as eligible for assistance pursuant to section 223; 
(B)the Secretary of Commerce certifies a firm located in the community as eligible for adjustment assistance under section 251; 
(C)the Secretary of Agriculture certifies a group of agricultural commodity producers (or their authorized representative) in the community as eligible for adjustment assistance under section 293; 
(D)an affected domestic producer is located in the community; or 
(E)the Secretary determines that a significant number of fishermen in the community is negatively impacted by trade. 
(2)Negatively impacted by tradeThe Secretary shall determine that a community is negatively impacted by trade, after taking into consideration— 
(A)the number of jobs affected compared to the size of workforce in the community; 
(B)the severity of the rates of unemployment in the community and the duration of the unemployment in the community; 
(C)the income levels and the extent of underemployment in the community; 
(D)the outmigration of population from the community and the extent to which the outmigration is causing economic injury in the community; and 
(E)the unique problems and needs of the community. 
(c)Definition and special rules 
(1)Event describedAn event described in this paragraph means one of the following: 
(A)A notification described in paragraph (2). 
(B)A certification of a firm under section 251. 
(C)A finding under the Antidumping Act of 1921, or an antidumping or countervailing duty order issued under title VII of the Tariff Act of 1930. 
(D)A determination by the Secretary that a significant number of fishermen in a community have been negatively impacted by trade. 
(2)NotificationThe Secretary of Labor, immediately upon making a determination that a group of workers is eligible for trade adjustment assistance under section 223, (or the Secretary of Agriculture, immediately upon making a determination that a group of agricultural commodity producers is eligible for adjustment assistance under section 293, as the case may be) shall notify the Secretary of Commerce of the determination. 
(3)Look backIn any case in which an event described in paragraph (1) occurred on or after January 1, 1998, and before the effective date of this chapter, the Secretary shall, not later than 45 days after such effective date, determine whether the community is negatively impacted by trade, and if a positive determination is made, shall certify the community for assistance under this chapter. 
(d)Notification to eligible communitiesImmediately upon certification by the Secretary of Commerce that a community is eligible for assistance under subsection (b), the Secretary shall notify the community— 
(1)of the determination under subsection (b); 
(2)of the provisions of this chapter; 
(3)how to access the clearinghouse established by the Department of Commerce regarding available economic assistance; 
(4)how to obtain technical assistance provided under section 272(c)(3); and 
(5)how to obtain grants, tax credits, low income loans, and other appropriate economic assistance. 
274.Strategic plans 
(a)In generalAn eligible community may develop a strategic plan for community economic adjustment and diversification. 
(b)Requirements for strategic planA strategic plan shall contain, at a minimum, the following: 
(1)A description and justification of the capacity for economic adjustment, including the method of financing to be used. 
(2)A description of the commitment of the community to the strategic plan over the long term and the participation and input of groups affected by economic dislocation. 
(3)A description of the projects to be undertaken by the eligible community. 
(4)A description of how the plan and the projects to be undertaken by the eligible community will lead to job creation and job retention in the community. 
(5)A description of how the plan will achieve economic adjustment and diversification. 
(6)A description of how the plan and the projects will contribute to establishing or maintaining a level of public services necessary to attract and retain economic investment. 
(7)A description and justification for the cost and timing of proposed basic and advanced infrastructure improvements in the eligible community. 
(8)A description of how the plan will address the occupational and workforce conditions in the eligible community. 
(9)A description of the educational programs available for workforce training and future employment needs. 
(10)A description of how the plan will adapt to changing markets and business cycles. 
(11)A description and justification for the cost and timing of the total funds required by the community for economic assistance. 
(12)A graduation strategy through which the eligible community demonstrates that the community will terminate the need for Federal assistance. 
(c)Grants to develop strategic plansThe Secretary, upon receipt of an application from an eligible community, may award a grant to that community to be used to develop the strategic plan. 
(d)Submission of planA strategic plan developed under subsection (a) shall be submitted to the Secretary for evaluation and approval. 
275.Grants for economic development 
(a)In generalThe Secretary, upon approval of a strategic plan from an eligible community, may award a grant to that community to carry out any project or program that is certified by the Secretary to be included in the strategic plan approved under section 274(d), or consistent with that plan. 
(b)Additional grants 
(1)In generalSubject to paragraph (2), in order to assist eligible communities to obtain funds under Federal grant programs, other than the grants provided for in section 274(c) or subsection (a), the Secretary may, on the application of an eligible community, make a supplemental grant to the community if— 
(A)the purpose of the grant program from which the grant is made is to provide technical or other assistance for planning, constructing, or equipping public works facilities or to provide assistance for public service projects; and 
(B)the grant is 1 for which the community is eligible except for the community’s inability to meet the non-Federal share requirements of the grant program. 
(2)Use as non-federal shareA supplemental grant made under this subsection may be used to provide the non-Federal share of a project, unless the total Federal contribution to the project for which the grant is being made exceeds 80 percent and that excess is not permitted by law. 
(c)Rural community preferenceThe Secretary shall develop guidelines to ensure that rural communities receive preference in the allocation of resources. 
276.General provisions 
(a)RegulationsThe Secretary shall prescribe such regulations as are necessary to carry out the provisions of this chapter. Before implementing any regulation or guideline proposed by the Secretary with respect to this chapter, the Secretary shall submit the regulation or guideline to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives for approval. 
(b)Supplement not supplantFunds appropriated under this chapter shall be used to supplement and not supplant other Federal, State, and local public funds expended to provide economic development assistance for communities. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $350,000,000 for each of fiscal years 2005 through 2008, to carry out this chapter. Amounts appropriated pursuant to this subsection shall remain available until expended.. 
(b)Conforming amendments 
(1)TerminationSection 285(b) of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by adding at the end the following new paragraph: 
 
(3)Assistance for communitiesTechnical assistance and other payments may not be provided under chapter 4 after September 30, 2008.. 
(2)Table of contentsThe table of contents for title II of the Trade Act of 1974 is amended by striking the items relating to chapter 4 of title II and inserting after the items relating to chapter 3 the following new items: 
 
 
Chapter 4—Trade Adjustment Assistance for Communities 
Sec. 271. Definitions 
Sec. 272. Community Trade Adjustment Assistance Program 
Sec. 273. Certification and notification 
Sec. 274. Strategic plans 
Sec. 275. Grants for economic development 
Sec. 276. General provisions. 
(3)Judicial reviewSection 284(a) of the Trade Act of 1974 (19 U.S.C. 2395(a)) is amended by striking section 271 and inserting section 273. 
(c)Effective dateThe provisions of this section shall take effect on October 1, 2004. 
4.Waiver of delimiting period for educational assistance under the Montgomery GI Bill for veterans who file claims for unemployment compensationSection 3031 of title 38, United States Code, is amended— 
(1)by redesignating subsection (h) as subsection (i); 
(2)by striking (b) through (g) in the matter preceding paragraph (1) of subsection (a) and inserting (b) through (h); and 
(3)by inserting after subsection (g) the following new subsection (h): 
 
(h) 
(1)In the case of a qualified individual (described in paragraph (2)), the 10-year period described in subsection (a) for the use of entitlement under this chapter shall not apply. 
(2)A qualified individual referred to in paragraph (1) is an individual— 
(A)with respect to whom, the 10-year period described in subsection (a) has expired; 
(B)who, on the last day of such 10-year period, had remaining entitlement to educational assistance under this chapter; and 
(C)who demonstrates to the Secretary that the individual has filed a claim for benefits under a State unemployment compensation law on or after the date of the enactment of this subsection. 
(3)A qualified individual may only use entitlement to educational assistance for programs of education pursued on or after the date the individual files an application referred to in paragraph (2)(C).. 
5.Increase in credit amount of health insurance costs of eligible individuals 
(a)In generalSection 35(a) of the Internal Revenue Code of 1986 is amended by striking 65 percent and inserting 100 percent. 
(b)Conforming amendmentSection 7527(b) of such Code is amended by striking 65 percent of.  
(c)Effective dateThe amendments made by this section shall apply to payments after December 31, 2003. 
6.Unlimited penalty-free distributions from qualified retirement plans to individuals after separation from employment 
(a)Unlimited penalty-free distributions to unemployed individualsClause (i) of section 72(t)(2)(D) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(i)In generalDistributions from a qualified retirement plan to an individual after separation from employment— 
(I)if the individual has received unemployment compensation for 12 consecutive weeks under any Federal or State unemployment compensation law by reason of such separation, and 
(II)if such distributions are made during any taxable year during which such unemployment compensation is paid or the succeeding taxable year.. 
(b)Conforming amendmentThe heading for subparagraph (D) of section 72(t)(2) of such Code is amended in the heading by striking for health insurance premiums.  
(c)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2003. 
 
